OPimórr ooisrcureente del
juez asociado señoe wole
Cuando estuvo ante este tribunal el caso de Sucrs. de Gamarra v. Navarro, 40 D.P.R. 745, el que suscribe se mostró enteramente de acuerdo con la idea fundamental de que un acreedor tenía, basta la cantidad total limitada por el con-trato, derecho a recobrar de una persona que firmó un docu-mento como fiador y principal pagador. Asimismo convino el suscribiente en que una persona que firmaba como paga-dor principal no podía fundarse en defensa alguna que pu-diera pertenecerle con motivo de ser un fiador; pero de mo-mento no recordó la posición asumida por él cuando se falló el caso de Brunet. En el caso de G-amarra la principal cues-tión litigiosa fue que los demandados eran responsables basta la suma de $500. Esencialmente sostengo que lo que se re-solvió fué que no importaba que se hubieran entregado al deudor mercaderías valoradas en más de $500, si el balance ascendía a esa cantidad o era menor. En el caso de Brunet este juez disintió. El tribunal resolvió que la obligación de los fiadores quedaba limitada a la cantidad especificada en el contrato y que no podía cobrarse cualquiera mercancía en ex-ceso de esa .cantidad aunque el deudor hubiera hecho pagos parciales que reducían el balance a una cantidad menor que la especificada en el contrato. En el caso de autos estamos resolviendo que la West India Oil Company tiene derecho a recobrar hasta la suma de $1,000 no obstante el hecho de que se habían entregado al deudor mercancías en exceso de esa *650cantidad.- Mi contención es que el caso de Brnnet y el .pre-sente son indistinguibles en sus hechos esenciales. Si el con-trato dice que el deudor y sus fiadores serán responsables basta la suma de $1,000, la intención es una cosa. La inten-ción no es diferente cuando una persona firma tanto de fiador como de deudor principal. La limitación es la misma, a mi juicio, en cada caso, y los deudores principales son responsa-bles basta la cantidad de $1,000. En un caso similar, los fiadores limitarían su responsabilidad basta la cantidad de $1,000. La intención de las partes en cada caso es, desde mi punto de vista, exactamente la misma. Supongamos que el deudor en este caso en realidad de verdad debía a la acree-dora $1,500, ó $500 en exceso de la cantidad limitada por el contrato. Sin embargo, aunque una persona firme como fia-dor y pagador principal, no puede hacérsele responsable de una cantidad mayor que la especificada en el contrato. Las palabras “pagador principal” no la equiparan al verdadero deudor para todos los fines, sino para los fines del con-trato solamente.
Cuando la intención es clara, debe sobrepujar la interpre-tación estricta que baya de dársele a un contrato de fianza.
Por tanto, no sólo concurro con la opinión de la mayoría, sino que tengo ideas más radicales a favor de la parte de-mandante. Mi idea era y es que el deudor estaba deseoso de obtener un crédito y los fiadores y pagadores principales que firmaron con él tenían motivos para comprender que se dió un crédito basta la suma especificada.